DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 12/15/2021.  
Claims 7-10, 16-18, and 20-39 are pending.  Claims 16-18 and 20-32 are withdrawn per the election, without traverse, filed 9/12/2018.  Claims 1-6, 11-15 and 19 have been previously canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments with respect to all claims have been considered but are not persuasive.
At page 7, the applicant argues that claims 10 and 33 are not disclosed in the examiner’s combination.  The examiner respectfully disagrees.  The limitations added by the amendment of 12/15/2021 are specifically addressed in the current rejections, using the same references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 7-9, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes (US3820604), in view of Smith (US2771960), Batarseh (US20040256103), and Zediker et al. (US20120074110) [Zediker].
Claim 10  Karnes discloses a method for conditioning a wellbore [Figs. 1-3; abstract], comprising: 
propagating a shock wave through one or more pre-existing perforations in a formation with a perforating gun [a shock wave is propagated through a pre-existing perforation, when the Karnes perforating gun is used to re-perforate either or both of perforations 12,14; col. 3, lines 53-64]; 
treating the pre-existing perforations [this occurs when either or both of perforations are cleaned, the claim not requiring any particular order of cleaning or propagating a shock wave, thus, either Karnes’ cleaning or Karnes’ propagating may be done first and the claim requirements are met].
[i.e. the “perforation cleaning”] as being performed with a laser.
Smith discloses using a well-known perforating gun 23 for purposes other than forming perforations, e.g. generating shock waves, imparted directly to the formation, for seismic purposes [col. 3, lines 16-30],  by firing one or more blank charges positioned in gun locations 24 normally used for projectile based charges [ Figs. 1,2; col. 2, line 71 – col. 3, line 15].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Karnes apparatus and methods to include one or more blank charges on the Karnes perforation gun, for specifically directing each of the blank charges at a formation location, as disclosed by Smith, such direction being toward the preexisting perforation.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and yielded the predictable result of achieving additional formation cracking at the perforation, perforation enlargement, and sustained propagation.
Karnes, as modified, does not explicitly describe the type of treatment [i.e. the “perforation cleaning”] as being performed with a laser.
Batarseh discloses using a laser 20 to form a perforation and/or to clean a perforation, e.g. by deepening an existing perforation [Fig. 1; abstract; para. 0011,0018-0021].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have performed the Karnes, as modified, perforation treatment using a laser, as disclosed as a method of perforation treatment by Batarseh, at least in order to deepen the tunnel and remove formation particles dislodged by 
Although Batarseh cuts tunnels inside a pre-existing perforation’s tunnel, i.e., when deepening such tunnel, Karnes, as modified, does not explicitly disclose that treating each of the pre-existing perforations with a laser comprises cutting a tunnel along each of the pre-existing perforations in a specific, time-dependent  pattern by moving the laser relative to each pre-existing perforation while cutting the tunnel in each pre-existing perforation, the moving the laser including oscillating the laser over a defined angular range, the moving the laser comprising oscillating the laser in a first spiral shape moving concentrically outward from a center of the tunnel to a minimum radial dimension, then reversing oscillation of the laser in a second spiral shape moving concentrically inward to return to the center of the tunnel.
Zediker discloses specifically and precisely cutting perforation tunnels using a laser 110,210,310,410,7701,7801,7901 that cuts perforation tunnels in a predetermined shape, e.g., at least square, rectangle, other polygonal shapes, and a spiral shape, such that Zediker discloses specific patterns (which would encompass shapes) along individual perforation tunnels [Figs. 1-4, 54E, 77-79; para. 0415-0421,0446-0450,0302,320; Example 5], formed while moving the laser relative to each perforation while cutting the tunnel in each perforation [para. 0328,0323-0328].  Zediker also discloses cleaning and removing material [para. 0024,0025], and further discloses the laser treatment is coincident with gas injection [para. 0032,0333], thus the specific patterns must be time-dependent to allow the gas injection effects to take place.  Additionally, Zediker discloses making spiral shapes, moving concentrically outwardly and inwardly (such that all material is cut/removed) [para. 0418, 0328,0302-0319,0320; Figs. 54A-54C,54E], thus, Zediker discloses moving the laser relative to each pre-existing perforation while cutting the tunnel in each pre-existing perforation, the moving including oscillating the laser [does both ways; Fig. 54E; para. 0320].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the laser systems and methods of Karnes, as modified, to perform perforation treatment, with the capabilities of the lasers and laser methods of Zediker, for treating the pre-existing perforations including cutting a tunnel along each of the pre-existing perforations in a specific, time-dependent pattern, while moving the laser relative to each pre-existing perforation while cutting the tunnel in each such perforation, the moving including oscillating the laser over a defined angular range, and the moving including oscillating the laser in a first spiral shape moving concentrically outward from a center of the tunnel to a minimum radial dimension.  This would have achieved the predictable result that well-known perforation capabilities and techniques would be available for treating the pre-existing perforations of Karnes, as modified, using patterns in the pre-existing perforation most suited to the anticipated environment.  
Karnes, as modified, does not explicitly disclose, after the oscillating of the laser in a first spiral shape, to then reverse the oscillation and oscillate the laser in a second spiral shape moving concentrically inward to return to the center of the tunnel.  At the completion of the first spiral shape at the minimum radial dimension, the operator of ordinary skill in the art has four choices: (a) stop and re-center the laser to again spiral moving outward, (b) reverse and continue the laser oscillation in a second spiral shape moving concentrically inward to return to the center of the tunnel, (c) not reverse and continue the laser oscillation in a second spiral in a KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to a person of ordinary skill in the art, after the oscillating of the laser in a first spiral shape, to then reverse the oscillation and oscillate the laser in a second spiral shape moving concentrically inward to return to the center of the tunnel, i.e., choice (b).
Claim 7  Karnes, as modified with respect to claim 10, discloses perforating a formation with a perforating gun to create one or more perforations in the formation [at least either or both of the pre-existing perforations 12,14]; and 
 treating one or more of the created perforations with a laser [the treatment discussed at claim 10 is disclosed as being performed on either or both of such perforations 12,14]. 
Claim 8  Karnes, as modified with respect to claim 7, discloses treating pre-existing perforations 12,14 [i.e. the formation], and further discloses that the goal is to provide “suitable permeability [Batarseh para. 0011] and to achieve a permeability to “ensure the existence of good fluid communication with the reservoir” [Karnes col. 3, lines 53-64], and otherwise discloses all the limitations of this claim, but does not explicitly disclose treating the formation with the laser prior to perforating or propagating.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have treated/deepened either or both of the pre-existing perforations 12,14 in a first attempt to 12,14.  This would have achieved the predictable result that the operator would have a second approach by which to achieve a suitable permeability.
Claim 9  Karnes, as modified with respect to claim 10, discloses treating comprises at least one of: making the perforation wider; making the perforation deeper [as discussed with respect to claims 10 and 8]; altering a shape of the perforation [as discussed with respect to claim 10]; removing debris from the perforation [as discussed with respect to claim 10]; and altering a character of the formation proximate the wellbore [as discussed with respect to claim 10].
Claim 33  As discussed with respect to claim 10, Karnes discloses a method for conditioning a wellbore [Figs. 1-3; abstract], comprising: 
providing a downhole tool assembly with a perforating gun and a plurality of plug elements 7,8 [Figs. 1-3]; 
maintaining the downhole tool assembly along pre-existing perforations extending into a formation along a borehole [Fig. 3];
propagating a shockwave through the pre-existing perforations with the perforating gun by creating the shockwave [a shock wave is propagated through a pre-existing perforation, when the Karnes perforating gun is used to re-perforate either or both of perforations 12,14; col. 3, lines 53-64]; and 
treating the pre-existing perforations [this occurs when either or both of perforations are cleaned, the claim not requiring any particular order of cleaning or propagating a shock wave, thus, either Karnes’ cleaning or Karnes’ propagating may be done first and the claim requirements are met] with a laser according to a specific pattern to assist with debris removal.
Karnes does not explicitly disclose that the shock wave is created via firing a blank charge, and does not describe the type of treatment [i.e. the “perforation cleaning”] as being performed with a laser.
Smith discloses using a well-known perforating gun 23 for purposes other than forming perforations, e.g. generating shock waves, imparted directly to the formation, for seismic purposes [col. 3, lines 16-30],  by firing one or more blank charges positioned in gun locations 24 normally used for projectile based charges [ Figs. 1,2; col. 2, line 71 – col. 3, line 15].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Karnes apparatus and methods to include one or more blank charges on the Karnes perforation gun, for specifically directing each of the blank charges at a formation location, as disclosed by Smith, such direction being toward the preexisting perforation.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and yielded the predictable result of achieving additional formation cracking at the perforation, perforation enlargement, and sustained propagation.
Karnes, as modified, does not explicitly describe the type of treatment [i.e. the “perforation cleaning”] as being performed with a laser.
Batarseh discloses using a laser 20 to form a perforation and/or to clean a perforation, e.g. by deepening an existing perforation [Fig. 1; abstract; para. 0011,0018-0021].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have performed the Karnes, as modified, perforation treatment using a laser, as disclosed as a method of perforation treatment by 
Although Batarseh cuts tunnels inside a pre-existing perforation’s tunnel, i.e., when deepening such tunnel, Karnes, as modified, does not explicitly disclose treating each of the pre-existing perforations with a laser oscillated over a defined angular range according to a specific, time-dependent  pattern and coincident with gas injection, wherein the laser is oscillated in a first spiral shape moving concentrically outward from a center of the respective pre-existing perforation to a minimum radial dimension, then reversing oscillation of the laser in a second spiral shape moving concentrically inward to return to the center of the respective pre-existing perforation.
Zediker discloses specifically and precisely cutting perforation tunnels using a laser 110,210,310,410,7701,7801,7901 that cuts perforation tunnels in a predetermined shape, e.g., at least square and other polygonal shapes, such that Zediker discloses specific patterns (which would encompass shapes) along individual perforation tunnels [Figs. 1-4, 54E, 77-79; para. 0415-0421,0446-0450,0302,0320; Example 5], formed while moving the laser relative to each perforation while cutting the tunnel in each perforation [para. 0328,0323-0328].  Zediker also discloses cleaning and removing material [para. 0024,0025], and further discloses the laser treatment is coincident with gas injection [para. 0032,0333], thus the specific patterns must be time-dependent to allow the gas injection effects to take place.  Additionally, Zediker discloses making spiral shapes, moving concentrically outwardly and inwardly (such that all material is cut/removed) [para. 0418, 0328,0302-0319,0320; Figs. 54A-54C,54E], thus, Zediker discloses moving the laser relative to each pre-existing perforation while cutting the tunnel in each pre-existing perforation, the moving including oscillating the laser over a defined angular range, and further discloses that in moving the laser, the laser is oscillated in a first spiral shape moving concentrically outward from a center of the respective pre-existing perforation to a minimum radial dimension (a defined angular range), or oscillating the laser in a second spiral shape moving concentrically inward to return to the center of the respective pre-existing perforation. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the laser systems and methods of Karnes, as modified, to perform perforation treatment, with the capabilities of the lasers and laser methods of Zediker, for treating the pre-existing perforations including cutting a tunnel along each of the pre-existing perforations in a specific, time-dependent pattern, the laser treatment being coincident with gas injection, while moving the laser relative to each pre-existing perforation while cutting the tunnel in each such perforation, the moving including oscillating the laser over a defined angular range and the moving including oscillating the laser in a first spiral shape moving concentrically outward from a center of the respective pre-existing perforation to a minimum radial dimension.  This would have achieved the predictable result that well-known perforation capabilities and techniques would be available for treating the pre-existing perforations of Karnes, as modified, using patterns in the pre-existing perforation most suited to the anticipated environment.  
Karnes, as modified, does not explicitly disclose, after the oscillating of the laser in a first spiral shape, to then reverse the oscillation and oscillate the laser in a second spiral shape moving concentrically inward to return to the center of the tunnel.  At the completion of the KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to a person of ordinary skill in the art, after the oscillating of the laser in a first spiral shape, to then reverse the oscillation and oscillate the laser in a second spiral shape moving concentrically inward to return to the center of the tunnel, i.e., choice (b).
Claim 34  Karnes, as modified with respect to claim 33, discloses perforating the formation with the perforating gun to create one or more additional perforations in the formation [at least either or both of the pre-existing perforations 12,14]; 
treating one or more of the created additional perforations with the laser [the treatment discussed at claim 33 is disclosed as being performed on either or both of such perforations 12,14].
Claim 35  Karnes, as modified with respect to claim 34, discloses treating pre-existing perforations 12,14 [i.e. the formation], and further discloses that the goal is to provide “suitable permeability [Batarseh para. 0011] and to achieve a permeability to “ensure the existence of [Karnes col. 3, lines 53-64], and otherwise discloses all the limitations of this claim, but does not explicitly disclose treating the formation with the laser prior to perforating or propagating.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have treated/deepened either or both of the pre-existing perforations 12,14 in a first attempt to achieve suitable permeability, and if the resulting permeability was unsuitable to proceed to re-perforating and/or the shock wave, thus the laser treatment/deepening would be prior to the new perforations and/or prior to the propagation of the shock wave through either or both of perforations 12,14.  This would have achieved the predictable result that the operator would have a second approach by which to achieve a suitable permeability.
Claim 36  Karnes, as modified with respect to claim 33, discloses re-entering an existing perforation [Batarseh Fig. 1; abstract; para. 0011,0018-0021], and using a laser that provides “the ability to have precise, varied and predetermined shapes for perforations, and to do so volumetrically, in all dimensions, i.e. length, width, depth and angle with respect to the borehole” [Zediker para. 0417], and otherwise discloses all the limitations of this claim, but does not explicitly disclose making the pre-existing perforations wider.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the laser systems and methods of Karnes, as modified, to use the laser abilities of Zediker to make the perforation wider while re-entering and deepening the pre-existing perforation, as disclosed by Batarseh.  This would have achieved the predictable result that new formation surfaces would be encountered both in the deepened portion and the newly exposed tunnel wall portion of the perforation, thus removing any skin effect or other flow reducing aspects present on the previously exposed perforation tunnel surfaces.
Claim 37  Karnes, as modified with respect to claim 33, discloses that treating comprises making the pre-existing perforations deeper [as discussed with respect to claims 33 and 35].
Claim 38  Karnes, as modified with respect to claim 33, discloses that treating comprises altering the shape of the pre-existing perforations [as discussed with respect to claim 33; Zediker [para. 0419,0421].
Claim 39  Karnes, as modified with respect to claim 33, discloses that treating comprises cleaning material from the pre-existing perforations [as discussed with respect to claim 33].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hayes et al. (US20050217854) discloses perforating or re-perforating then cleaning the perforation and Minthorn et al. (US5669448) discloses re-perforating an existing perforation and then fracturing at the new perforation.  Cioanta et al. (US20140305877) discloses targeting shock waves to individual pre-existing perforations by using various shock wave generating devices, including explosions, in order to enlarge rock perforations, sustain rock perforations propagation in the oil reservoir, help with the miscibility of water with oil, and crack the formation [para. 0117,0113, 0154,0025,0132; Figs. 4,10].  Zediker et al. (US20120217018) explicitly discloses oscillating a laser beam within a well [para. 0091].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached AT 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676